IN THE SUPREl\/[E COURT OF THE STATE OF DELAWARE

MONROE T. LAWS, §
§ No. 666, 20 1 5
Defendant Below, §
Appellant, § Court Below-Superior Court
§ of the State of Delaware
v. §
§ Cr. ID No. 30900552DI
STATE OF DELAWARE, §
§
Plaintiff Below, §
Appellee. §

Submitted: March 11, 2016
Decided: April 20, 2016

Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.
0 R D E R

This 20th day of April 2016, having considered the appellant’s opening brief,
the appellee’s motion to affirm, and in permissible part, the appellant’s letter
submitted under Supreme Court Rule 15(a)(vi),1 it appears to the Court that:

(1) More than twenty-five years ago, the appellant, Monroe T. Laws, was

convicted of three counts of Unlawful Sexual Intercourse in the First Degree and

1 See Del. Supr. Ct. R. 15(a)(vi) ("A party may, by letter to the Clerk, bring to the Court’s attention
pertinent cases decided after a party’s fmal brief is filed or after the case is under submission for
decision.") The appellant’s letter asked the Court to consider cases hom 2015 and 2016, By letter
dated March 11, 2016, the Clerk advised the appellant that the Court would consider only the 2016
case under Rule 15(a)(vi).

was sentenced to life in prison. On direct appeal, Laws raised several claims, all of
which were denied as without merit, and the judgment of convictions was affirmed.z

(2) This appeal is f`rom the Superior Court’s summary dismissal of Laws’
fifth motion for postconviction relief under Superior Court Criminal Rule 61 .3 The
State has filed a motion to affirm the Superior Court judgment on the ground that it
is manifest on the face of the opening brief that the appeal is without merit. We
agree and affirrn.

(3) Laws filed his first motion for postconviction relief in 1995. Then, as
now, the Superior Court was required to apply the procedural requirements of Rule

61 before considering any substantive issues."*

In Laws’ case, the Superior Court
denied the postconviction motion, ruling that all of the claims were procedurally
barred as formerly adjudicated, except for a claim of ineffective assistance of
counsel, which the court barred because the postconviction motion was untimely
filed.5 Laws did not appeal the Superior Court’s decision.

(4) In 2000, Laws filed a second motion for postconviction relief, which

was also denied as procedurally barred. Laws’ appeal from that decision was

2 Laws v. State, 1990 WL 72597 (Del. April 17, l990).
3 State v. Laws, 2015 WL 694l174 (Del. Super. Nov. 9, 2015).

4 Wrz`ght v. State, 9l A.3d 972, 985 (Del. 20l4) (citing Younger v. State, 580 A.2d 552, 554 (Del.
l990)).

5 State v. Laws, 1995 WL 411710 (Del. Super. June 30, 1995) (denying first postconviction
motion).

dismissed as untimely filed,6 and in 2003, the Court affirmed the Superior Court’s
denial of Laws’ petition for a writ of habeas corpus.7 In 2008, this Court affirmed
the denial of Laws’ third postconviction motion as untimely filed, and in 2009, the
Court affirmed the summary dismissal of Laws’ fourth postconviction motion.s

(5) On July 25, 2015, Laws filed his fifth motion for postconviction relief.
Rule 61, as amended effective June 2014, provides that a second or subsequent
motion for postconviction relief is not permitted unless the motion satisfies the

pleading requirements of Rule 6l(d)(2).9 By order dated November 9, 2015, the

6 State v. Laws, 2001 WL 38788 (Del. Super. Jan. 5, 2001) (denying second postconviction

motion), appeal dismz`ssed, 2001 WL 463354 (Apri127, 200l).
7 Laws v. State, 2003 WL 2l456294 (Del. June l9, 2003).

8 State v. Laws, 2008 WL 1952l58 (Del. Super. May 2, 2008), a ’a', 2008 WL 5412333 (Del. Dec.

29, 2008); State v. Laws, 2009 WL 3022118 (Del. Super. Sept. 14, 2009), a ’d, 2009 WL 489253l
(Del. Dec. 17, 2009).

9 Effective June 2014, Del. Super. Ct. R. 6l(d)(2) provides:

A second or subsequent motion under this rule shall be summarily
dismissed, unless the movant was convicted after a trial and the
motion either:

(i) pleads with particularity that new evidence exists that creates a
strong inference that the movant is actually innocent in fact of the
acts underlying the charges of which he was convicted; or

(ii) pleads with particularity a claim that a new rule of
constitutional law, made retroactive to cases on collateral review by
the United States Supreme Court or the Delaware Supreme Court,
applies to the movant’s case and renders the conviction or death
sentence invalid.

Superior Court summarily dismissed Law’s fifth postconviction motion for failure
to satisfy the pleading requirements of Rule 6l(d)(2).1° This appeal followed.

(6) ln his opening brief on appeal, Laws concedes that his fifth motion for
postconviction relief did not satisfy the Rule 6l(d)(2) pleading requirements, but he
asserts that he could not satisfy those requirements because the Superior Court
summarily dismissed the motion. Other than that circular argument, which does not
further his claims on appeal, Law’s opening brief espouses the same claims that were
denied as without merit on direct appeal and denied or dismissed as procedurally
barred in the postconviction motions that followed.

(7) We review the Superior Court’s denial of postconviction relief for
abuse of discretion and errors of law de novo.“ In this case, the Superior Court
issued a thorough and well-reasoned order concluding that Laws’ fifth motion for
postconviction relief did not satisfy the pleading requirements of Rule 6l(d)(2) and
was subject to summary dismissal. We find no error of law or abuse of discretion in
the application of the Rule 6l(d)(2) procedural bar and summary dismissal of Laws’

motion.

10 Supra note 3.
11 Daws@n v. Smre, 673 A.zd 1186, 1190 (Dei. 1996).

4

(8) The recent court decision in State v. Reyes submitted by Laws as
pertinent to this appeal does not change the Court’s analysis.lz The Superior Court’s
Reyes decision, which vacates a defendant’s convictions and sentence following
consideration of a first, timely-filed motion for postconviction relief, is inapposite
in this appeal from the summary dismissal of an untimely-filed, fifth postconviction
motion raising procedurally barred claims from a quarter century ago.

(9) In conclusion, we find that Laws has abused the judicial process in his
persistent filing of appeals from untimely and repetitive claims for postconviction
relief. This Court will not continue to invest scarce judicial resources to address
Laws’ frivolous clairns. ln the future, if Laws files a notice of appeal or a petition
for an extraordinary writ concerning his 1989 convictions, the Clerk is directed to
refuse the filing unless it is accompanied by the required filing fee or a completed
motion to proceed in forma pauperis with swom affidavit containing the
certifications under 10 Del. C. § 8803, and that motion is granted by the Court.”

NOW, TI-HEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED, and the judgment of the Superior Court is AFFIRMED. Laws is

12 See State v. Reyes, 2016 WL 358613 (Del. Super. Jan. 27, 20l6) (granting postconviction
motion). The Reyes decision is currently on appeal.

13 See 10 Del. C. § 8803(e) (enjoining litigant found to have abused the judicial process from filing
future claims without leave of court).

ENJOINED under 10 Del. C. § 8803 and by this Order from filing a future notice of
appeal or extraordinary writ concerning his 1989 criminal convictions.

BY THE COURT:

/s/ Rana'y J Holland
Justice